Exhibit 10.13
PHANTOM SHARE AWARD AGREEMENT
1999 Long Term Stock Incentive Plan

                     
Grantee:
          Grant Date:        
 
 
 
     
 
   
Address:
          Number of Phantom Shares:        
 
 
 
         
 
   

This Phantom Share Award Agreement (the “Agreement”) is made as of the Grant
Date between  _____  (the “Company”), and the grantee named above (“Grantee”),
with reference to the stock of KAYDON CORPORATION, a Delaware corporation
(“Kaydon”).
The Kaydon Corporation 1999 Long Term Stock Incentive Plan (the “Plan”) is
administered by the Compensation Committee of Kaydon’s Board of Directors (the
“Committee”). The Committee has determined that Grantee is eligible to
participate in the Plan. The Committee has granted phantom shares to Grantee,
subject to the terms and conditions contained in this Agreement and in the Plan.
Grantee acknowledges receipt of a copy of the Prospectus for the Plan and
accepts this grant of phantom shares subject to all of the terms, conditions,
and provisions of this Agreement and the Plan.
1. Grant of Phantom Shares. The Company grants to Grantee, effective as of the
Grant Date set forth above, and Grantee accepts, the phantom shares of $0.10 par
value Common Stock of Kaydon set forth above, subject to the terms and
conditions of this Agreement (the “Phantom Shares). Each Phantom Share
represents the right to receive from the Company an amount in British Pound
Sterling equal to the fair market value of one share of the Common Stock, at the
time and on the conditions described below.
2. Conditions. The Company awards the Phantom Shares to Grantee subject to the
conditions described below and to a vesting schedule. Those conditions must be
met or otherwise lapse, and vesting must occur, before Grantee will receive any
funds under this Agreement. If Grantee breaches the terms of this Agreement or
ceases to be employed by the Company for certain reasons as described in this
Agreement, if the applicable restrictions are not satisfied or do not lapse, or
if Grantee does not vest in some or all of the Phantom Shares, the Phantom
Shares as to which the restrictions have not lapsed or in which Grantee’s
interest has not vested pursuant to this Agreement as set forth below will be
extinguished without payment.

 

 



--------------------------------------------------------------------------------



 



3. Restrictions On and Vesting of Phantom Shares. If Grantee is then employed by
the Company and has not breached the terms of this Agreement, the restrictions
on twenty percent (20%) of the initial number of Phantom Shares will lapse and
the Grantee will vest in those shares on each January 5 following the Grant
Date, commencing with January 5, 2009. Lapsing of restrictions and vesting under
this provision will continue until all of the Phantom Shares are free of
restrictions and vested, the Grantee is no longer employed by the Company, or
another provision of this Agreement supersedes this section, whichever occurs
first. The Committee may, in its sole discretion, accelerate the lapsing of
restrictions and the vesting of the Phantom Shares at any time before the
restrictions would otherwise lapse or before full vesting. As restrictions lapse
and vesting occurs, the Company will pay the amount, determined at that time,
Grantee is entitled to receive on account of those Phantom Shares as to which
restrictions have just lapsed and vesting has just occurred. Upon such payment,
those Phantom Shares shall be extinguished.
In addition, the Company will pay Grantee at that time an amount (“Phantom
Dividends”), in British Pound Sterling, equal to the regular quarterly per share
cash dividends, if any, paid by Kaydon Corporation during the preceding calendar
year (or, in the case of the payment on January 5, 2009, since the Grant Date)
multiplied by the number of shares of Common Stock underlying the Phantom Shares
as to which all restrictions then lapse plus the Phantom Shares that remain
subject to restrictions.
4. Transferability. Unless the Committee otherwise consents or the Plan
otherwise explicitly provides, Grantee will not sell, exchange, transfer,
pledge, or otherwise dispose of the Phantom Shares or the rights to payment
under this Agreement at any time, whether voluntarily or involuntarily, by
operation of law or otherwise. If Grantee violates the restrictions in this
Section, Grantee’s right to payment for Phantom Shares remaining subject to
restrictions or which have not yet vested will immediately cease and terminate
and Grantee will immediately forfeit and surrender to the Company all Phantom
Shares and all rights to payment for Phantom Shares that are still subject to
restrictions or which have not yet vested.
5. Rights as a Shareholder. Grantee has no rights as a shareholder with respect
to the Phantom Shares. Except for the payment of Phantom Dividends, Grantee has
no right to receive any payment on account of any dividend or other distribution
on the Common Stock.
6. Termination of Employee Status. If Grantee ceases to be an employee of the
Company, except as otherwise provided in any Employment Agreement or Change in
Control Compensation Agreement that may exist between Grantee and the Company or
Kaydon from time to time (an “Other Agreement”):
(a) Termination Due to Disability or Death. By reason of disability (as defined
in the Plan or any Other Agreement to which Grantee is a party) (“Disability”)
or death, the restrictions on all remaining Phantom Shares will lapse on the
date of such death or Disability and the Company will promptly pay to Grantee
or, in the event of Grantee’s death, the person or persons entitled to receive
the proceeds payable with respect to the remaining Phantom Shares, the amount,
determined at that time, Grantee is entitled to receive on account of such
remaining Phantom Shares. Upon that payment, all such remaining Phantom Shares
will be extinguished. The Company will also concurrently pay Phantom Dividends
with respect to those Phantom Shares.

 

2



--------------------------------------------------------------------------------



 



(b) Retirement. By reason of retirement at or after age 65, the Phantom Shares
will continue to vest and the restrictions as to those shares will continue to
lapse in the same manner as though employment had not terminated.
If unforfeited Phantom Shares remain unvested at Grantee’s death following
retirement from employment or after attainment of age 65, the Phantom Shares
will vest and the restrictions will lapse on the date of death. The Company will
then promptly pay to the persons entitled to receive the proceeds payable with
respect to the remaining Phantom Shares, the amount, determined at that time,
Grantee is entitled to receive on account of such remaining Phantom Shares. Upon
that payment, all such remaining Phantom Shares will be extinguished. The
Company will also concurrently pay Phantom Dividends with respect to those
Phantom Shares.
(c) Termination for Reason Other Than Retirement, Disability or Death. For any
reason other than death, Disability, or retirement at or after age 65, with or
without cause, no further vesting of, or lapsing of restrictions with respect
to, Phantom Shares will occur and any Phantom Shares still subject to
restrictions or which have not yet vested as of the date of termination of
employment will automatically be extinguished without payment.
Any provisions regarding vesting of Phantom Shares upon termination of
employment set forth in an Other Agreement shall govern the vesting of the
Phantom Shares under this Agreement. Further, notwithstanding the foregoing, if
at any time upon or following termination of employment the Committee determines
that reason to terminate the Grantee for cause, as defined in the Plan, exists
at the time of termination or existed at such time, all Phantom Shares for which
restrictions have not lapsed or which have not yet vested will be extinguished
without payment.
7. Employment by the Company. Nothing in this Agreement imposes upon the Company
or Kaydon any obligation to retain Grantee in the employ of the Company for any
given period or upon any specific terms of employment. Grantee acknowledges
that, except as otherwise agreed by the Company in a signed written agreement,
Grantee’s employment is at will and terminable by Grantee or the Company at any
time and for any reason.
8. Tax Withholding. Grantee authorizes the Company to withhold and deduct from
future wages of Grantee (or from other amounts that may be due and owing to
Grantee from the Company), or make other arrangements for the collection of, all
amounts deemed necessary to satisfy any and all withholding and
employment-related tax (including, any taxes arising under Sections 409A or 4999
of the Code) requirements attributable to an award of Phantom Shares or payment
pursuant to that award. Neither the Company nor any of its employees, officers,
directors, or service providers shall have any obligation whatsoever to pay such
taxes, to prevent the Grantee from incurring them, or to mitigate or protect the
Grantee from any such tax liabilities. Nevertheless, if the Company reasonably
determines that the Grantee’s receipt of payments or benefits pursuant to
Section 6 of

 

3



--------------------------------------------------------------------------------



 



the Plan as a result of the Grantee’s cessation of employment with the Company
constitutes “nonqualified deferred compensation” within the meaning of
Section 409A, payment of such amounts shall not commence until the Grantee incur
a “separation from service” within the meaning of Treasury Regulation §
1.409A-1(h) (“Separation from Service”). If, at the time of the Grantee’s
Separation from Service, the Grantee is a “specified employee” (under Internal
Revenue Code Section 409A), any amount that constitutes “nonqualified deferred
compensation” within the meaning of Code Section 409A that becomes payable to
the Grantee on account of the Grantee’s Separation from Service (including any
amounts payable pursuant to the preceding sentence) will not be paid until after
the end of the sixth calendar month beginning after the Grantee’s Separation
from Service (the “409A Suspension Period”). Within 14 calendar days after the
end of the 409A Suspension Period, the Grantee shall be paid a lump sum payment
in cash equal to any payments delayed because of the preceding sentence, without
interest. Thereafter, the Grantee shall receive any remaining benefits as if
there had not been an earlier delay.
9. Acknowledgment. By signing this Agreement and accepting the grant of Phantom
Shares, Grantee:
(a) Representation. Acknowledges acceptance of the grant and receipt of the
documents referred to in this Agreement, represents that Grantee is familiar
with the provisions of the Plan and agrees to its incorporation in the
Agreement, agrees to all of the other terms and conditions of the Agreement and
agrees to promptly provide any information with respect to the Phantom Shares
reasonably requested by the Company;
(b) Taxes. Agrees to comply with the requirements of applicable laws with
respect to withholding or providing for the payment of required taxes
(including, any taxes arising under Sections 409A or 4999 of the Code);
(c) Limitation of Rights. Acknowledges that all of Grantee’s rights to payment
relating to the Phantom Shares are embodied in the Agreement and in the Plan;
(d) Employment. Agrees that while Grantee is employed by the Company, the
Grantee will devote full business time and energies to the business and affairs
of the Company and will not, without the Company’s written consent, accept other
employment or permit any personal business interests to interfere with the
performance of Grantee’s duties;

 

4



--------------------------------------------------------------------------------



 



(e) Duties. Agrees to use Grantee’s best efforts, skill and abilities to promote
the interests of the Company, to work with other employees of the Company in a
competent and professional manner and generally to promote the interests of the
Company and to perform such other duties of a management or professional nature
as may be assigned to Grantee; and
(f) Obligations, Acknowledges that the obligations owed to Grantee under this
Agreement are solely those of the Company, that the Company is not required to
set aside funds to satisfy its obligations and that Grantee does not have a
claim against specific assets of the Company.
10. Commitments of Grantee. Notwithstanding any other provisions of this
Agreement or the Plan, in consideration of the grant of Phantom Shares to
Grantee, in recognition of the highly competitive nature of the industries in
which the Company, Kaydon and its subsidiaries conduct their business and to
further protect the goodwill of those entities and to promote and preserve their
legitimate business interests, Grantee agrees that during the period commencing
on the Grant Date and ending two years after the date of termination of the
Grantee’s employment by the Company, Grantee will not:
(a) Compete. Engage in any business activities engaged in by the Company,
Kaydon, or any of its subsidiaries at any time (“Business Activities”) (other
than on behalf of the Company) whether such engagement is as an officer,
director, proprietor, employee, partner, investor (other than as a holder of
less than 1% of the outstanding capital stock of a publicly traded corporation),
consultant, advisor, agent or otherwise, in any geographic area in which the
products or services of the Company, Kaydon, or any of its subsidiaries have
been distributed or provided during the period commencing two years prior to the
Grant Date.
(b) Customers. Other than on behalf of the Company supply products or provide
services (but only to the extent such restricted activities constitute Business
Activities) to any customer with whom the Company, Kaydon, or any of its
subsidiaries has done any business during the period commencing two years prior
to the Grant Date, whether as an officer, director, proprietor, employee,
partner, investor (other than as a holder of less than 1% of the outstanding
capital stock of a publicly traded corporation), consultant, advisor, agent or
otherwise.
(c) Assist. Assist others in engaging in any of the Business Activities in the
manner prohibited to the Grantee.
(d) Employee Solicitation. Induce or attempt to induce employees of the Company
to engage in any activities prohibited to the Grantee or to terminate their
employment.

 

5



--------------------------------------------------------------------------------



 



(e) Confidentiality. Disclose the contents of any Proprietary Information of the
Company, Kaydon, or any of its subsidiaries. Proprietary Information means
information or material of the Company, Kaydon, or any of its subsidiaries which
is not generally available to or used by others or the utility or value of which
is not generally known or recognized as standard practice, whether or not the
underlying details are in the public domain. Proprietary Information includes,
without limitation:
(i) Information or materials which relate to the Company’s, Kaydon’s or any of
its subsidiaries’ trade secrets, manufacturing, methods, machines, articles of
manufacture, compositions, inventions, engineering services, technological
developments, know-how, purchasing, accounting, merchandising or licensing;
(ii) Software in various stages of development (source code, object code,
documentation, diagrams, flow charts), designs, drawings, specifications,
models, data and customer information; and
(iii) Any information of the type described above which the Company, Kaydon, or
any of its subsidiaries obtained from another party and which the Company,
Kaydon, or any of its subsidiaries treats as proprietary or designates as
confidential, whether or not owned or developed by the Company, Kaydon or any of
its subsidiaries.
(f) Cooperation. Fail to furnish such information and render such assistance and
cooperation as may reasonably be requested in connection with any litigation or
legal proceedings concerning the Company, Kaydon, or any of its subsidiaries
(other than any legal proceedings concerning Grantee’s employment) provided the
Company agrees to pay or reimburse Grantee for all reasonable expenses incurred
in cooperating with such requests.
(g) Non-Disparagement. Disparage the Company, Kaydon, or of any of its
subsidiaries or their respective officers, directors or employees.
The Grantee and the Company consider the commitments contained above to be
reasonable for the purpose of preserving the Company’s, Kaydon’s and its
subsidiaries’ goodwill, proprietary rights, trade secrets, valuable confidential
business interests, relationships with specific prospective and existing
customers and going concern value, and to protect their business opportunities,
markets and trade areas. If a final judicial determination is made by a court
having jurisdiction that the time or territory or scope of restricted activities
or any other commitment contained in this Section 10 is an unenforceable
restriction on the activities of Grantee, the provisions of this Agreement will
not be rendered void but will be deemed amended to apply as to such maximum
time, restricted activities and territory and to such other extent as the court
may determine or indicate to be reasonable.
Alternatively, if the court finds that any commitment contained in this
Section 10 is unenforceable, and the commitment cannot be amended so as to make
it enforceable, that finding shall not affect the enforceability of any of the
other commitments contained here.
In addition, without limiting the generality of the preceding or the Company’s
remedies for Grantee’s breach of any of these commitments, upon Grantee’s
material breach of any of these commitments, all Phantom Shares which have not
at the time of breach been freed from restrictions and vested will automatically
be extinguished without payment.

 

6



--------------------------------------------------------------------------------



 



11. Change in Control. Notwithstanding the restrictions and vesting rules of
this Agreement, in the event of a Change in Control as defined in the Plan, the
right to payment for Phantom Shares which have not previously been extinguished
will no longer be subject to any restrictions and will vest. The Company will
promptly pay to Grantee with respect to those Phantom Shares the amount,
determined at that time, Grantee is entitled to receive on account of such
Phantom Shares. Upon that payment, all such Phantom Shares will be extinguished.
The Company will also concurrently pay Phantom Dividends with respect to those
Phantom Shares.
12. Arbitration. Grantee and the Company agree that, except with respect to the
enforcement of the Company’s rights under Section 10 of this Agreement, any
disagreement dispute, controversy, or claim arising out of or relating to this
Agreement, its interpretation, or validity, or the terms and conditions of
Grantee’s employment (including but not limited to the termination of that
employment), will be settled exclusively and finally by arbitration irrespective
of its magnitude, the amount in controversy, or the nature of the relief sought.
(a) Rules. The arbitration shall be conducted in accordance with the Employment
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) (the terms of which then in effect are incorporated
here).
(b) Arbitrator. The arbitral tribunal shall consist of one arbitrator skilled in
arbitration of executive employment matters. The parties to the arbitration
shall jointly directly appoint the arbitrator within thirty (30) days of
initiation of the arbitration. If the parties fail to appoint the arbitrator as
provided above, the arbitrator shall be appointed by the AAA as provided in the
Arbitration Rules and shall be a person who has had substantial experience in
executive employment matters. The Company shall pay all of the fees, if any, and
expenses of the arbitrator.
(c) Location. The arbitration shall be conducted in the Southeastern Michigan
area or in such other city in the United States of America as the parties to the
dispute may designate by mutual written consent.
(d) Procedure, At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel shall have the right to examine its
witnesses and to cross-examine the witnesses of any opposing party. No evidence
of any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances where the arbitrator determines that the interests of justice
require a different procedure.

 

7



--------------------------------------------------------------------------------



 



(e) Decision. Any decision or award of the arbitrator shall be final and binding
upon the parties to the arbitration proceeding. The parties agree that the
arbitral award may be enforced against the parties to the arbitration proceeding
or their assets wherever they may be found and that a judgment upon the arbitral
award may be entered in any court having jurisdiction. Grantee agrees that he or
she is subject to the personal jurisdiction of the District Courts of the United
States for this purpose.
(f) Power. Nothing contained here shall be deemed to give the arbitral tribunal
any authority, power, or right to alter, change, amend, modify, add to, or
subtract from any of the provisions of this Agreement.
The provisions of this Section shall survive the termination or expiration of
this Agreement, shall be binding upon the Company’s and Grantee’s respective
successors, heirs, personal representatives, designated beneficiaries and any
other person asserting a claim described above, and may not be modified without
the consent of the Company. To the extent arbitration is required, no person
asserting a claim has the right to resort to any court or administrative agency
concerning the claim unless expressly provided by statute, and the decision of
the arbitrator shall be a complete defense to any action or proceeding
instituted in any tribunal or agency with respect to any dispute, unless
precluded by statute.
13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan and the United States of
America.
14. Binding Effect and Amendment. This Agreement is the entire agreement between
the parties and will be binding upon, and will inure to the benefit of, the
parties to this Agreement and their respective heirs, successors, and assigns,
and, except as provided below, may be modified only by a writing signed by the
parties.
Notwithstanding the preceding sentence, Kaydon’s Board of Directors may at any
time amend this Agreement for the purpose of satisfying the requirements of
changes in applicable laws or regulations or for any other purpose which may at
the time be permitted by law, provided that no such amendment may adversely
affect Grantee’s rights under this Agreement without Grantee’s consent.
15. Remedies. Grantee acknowledges that any breach of the promises in Section 10
of this Agreement would cause the Company irreparable damage and therefore
agrees that, in the event of a breach of one or more of those commitments, the
Company shall be entitled to preliminary and permanent injunctive relief in the
District Courts of the United States in addition to any direct, incidental, and
consequential damages, including lost profits, arising from that breach.
16. Agreement Controls. The Plan is incorporated by reference into this
Agreement. Capitalized terms not defined in this Agreement have those meanings
provided in the Plan. In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the provisions of the Agreement control as
long as the applicable provision does not violate any law, change the character
or effect of the Plan or the Phantom Shares under the laws of the United Kingdom
or United States federal or state tax or securities law, or exceed the
Committee’s authority under the Plan. In that case, the terms of the Plan shall
control.

 

8



--------------------------------------------------------------------------------



 



Within those limitations, Kaydon’s Board of Directors has the authority,
consistent with this Agreement, to interpret this Agreement and to make all
calculations and determinations required, including determinations as to fair
market value, applicable foreign currency rates, whether an entity is a
subsidiary, whether employment has been terminated, the manner of compliance
with applicable tax withholding requirements and the adjustments, if any, and
the changes in the number and kind of underlying securities or other property to
which the Phantom Shares relate in the event of any change in the capital stock
of Kaydon, any special distribution to stockholders or any extraordinary
transaction (including a merger, consolidation or liquidation) to which the
Company or Kaydon is a party. All decisions, determinations and interpretations
of Kaydon’s Board of Directors are final and binding.
Executed this  _____  day of  _____.

                      COOPER ROLLER BEARINGS       GRANTEE     COMPANY LIMITED  
             
 
                   
By 
                                   

Its                   
 
                   

 

9